UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-5214


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARLINGTON ASHLEY, a/k/a Arlington Efrain Ashley,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:10-cr-00088-RAJ-TEM-1)


Submitted:   June 15, 2012                   Decided:    July 20, 2012


Before SHEDD and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Diamond, Richmond, Virginia, for Appellant.        Neil H.
MacBride, United States Attorney, Alexandria, Virginia; Michelle
Sudano, Second Year Law Student, WILLIAM & MARY SCHOOL OF LAW,
Williamsburg, Virginia; Eric M. Hurt, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arlington        Ashley     (Ashley)      appeals    the     district      court’s

judgment following his convictions and sentence on one count of

possession with the intent to distribute more than 500 grams of

cocaine,    21   U.S.C.    § 841(a)(1),        (b)(1)(B)(iii);          one   count     of

importing more than 500 grams of cocaine from Panama, id. § 952;

and one count of escape from custody, 18 U.S.C. § 751(a).                               We

affirm.

     Ashley first argues the police lacked probable cause to

arrest him, and therefore, the district court erred in denying

his motion to suppress incriminating statements that he made to

the police following his arrest and to suppress cocaine found at

the home of a woman named Tara Upshaw (Upshaw), where Ashley was

arrested.        We    review        the   factual     findings    underlying          the

district    court’s     denial        of   Ashley’s    motion     to    suppress       the

evidence at issue for clear error and its legal conclusions de

novo.     United States v. Perkins, 363 F.3d 317, 320 (4th Cir.

2004).

     Ashley was arrested without a warrant.                     Of relevance here,

the Fourth Amendment to the United States Constitution, U.S.

Const. amend. IV, permits a police officer to arrest a suspect

without a warrant if such police officer has probable cause to

believe    the   suspect       has    committed    a   crime,    United       States    v.

Williams, 10 F.3d 1070, 1073 (4th Cir. 1993).                          An officer has

                                           - 2 -
probable cause to believe a suspect has committed a crime if the

facts   and      circumstances         within      the    officer’s         knowledge    are

sufficient       to   warrant    a     prudent      person, in        the    circumstances

shown, to conclude that the suspect has committed an offense.

Michigan v. DeFillippo, 443 U.S. 31, 37 (1979).                                Whether the

arresting     officer        himself       had   probable       cause    to    arrest     the

defendant is determined by the “totality of the circumstances,”

Maryland    v.    Pringle,      540    U.S.      366,    371    (2003),       either    known

personally to the arresting officer, communicated to him by one

or more of his fellow officers, or a combination of both, United

States v. Massenburg, 654 F.3d 480, 491-96 (4th Cir. 2011).                              Our

review of the record discloses that the arresting officer had

probable cause to believe that Ashley had committed two crimes,

namely, possession of cocaine with the intent to distribute and

the   importation       of    cocaine       from    Panama,      and     therefore,      his

arrest without a warrant did not violate the Fourth Amendment.

      Second, Ashley contends the district court erred in denying

his Rule 29 motion for judgment of acquittal.                           Fed. R. Crim. P.

29.     According       to    Ashley,       he    was    entitled       to    judgment    of

acquittal because the government failed to produce sufficient

evidence for a reasonable jury to find beyond a reasonable doubt

that he possessed with the intent to distribute and imported the

cocaine admitted into evidence at his trial.                                We review the

district    court’s     denial        of    Ashley’s     Rule    29     motion   de     novo.

                                            - 3 -
United States v. Green, 599 F.3d 360, 367 (4th Cir.), cert.

denied, 131 S. Ct. 271 (2010).                      “We review the sufficiency of

the   evidence      to    support      a    conviction          by    determining     whether

there is substantial evidence in the record, when viewed in the

light     most     favorable       to       the     government,         to     support       the

conviction.”              Id.     (internal          quotation          marks        omitted).

Furthermore, “[i]n evaluating the sufficiency of the evidence,

we do not review the credibility of the witnesses and assume

that the jury resolved all contradictions in the testimony in

favor of the government.”                   United States v. Foster, 507 F.3d

233, 245 (4th Cir. 2007).                  After reviewing the evidence adduced

at    trial    with     respect    to      whether        Ashley      possessed      with    the

intent    to     distribute      and    imported          the    cocaine      admitted      into

evidence at his trial, we conclude that the district court did

not err in denying Ashley’s motion for judgment of acquittal.

       Third, Ashley contends the district court deprived him of

his    Sixth     Amendment      right       to    counsel       during       his    sentencing

proceedings       when    it    granted      his    motion       to    dismiss      his   court

appointed counsel and to proceed pro se during his sentencing

proceedings.        Although the Sixth Amendment guarantees the right

to assistance of counsel at every critical stage of a criminal

prosecution,       a     defendant      may       waive    the       right    and    elect    to

proceed    pro     se    “if    the    waiver       is    knowing,      intelligent,         and

voluntary.”        United States v. Singleton, 107 F.3d 1091, 1095

                                            - 4 -
(4th Cir. 1997).       Whether Ashley effectively waived his right to

counsel during his sentencing proceedings is a question of law,

which    we   review   de   novo,      based    upon   our   examination    of   the

record as a whole.          Id. at 1097 n.3.           Our review of the record

in this case demonstrates that Ashley knowingly, intelligently,

and   voluntarily      waived    his    Sixth    Amendment    right    to   counsel

during his sentencing proceedings and elected to proceed pro se.

Thus, the district court did not err in granting his motion to

dismiss his court appointed counsel and to proceed pro se during

his sentencing proceedings.

        Finally,   Ashley    contends     the    district    court    procedurally

erred when it refused to permit him to orally object for the

first time to facts stated in his presentence report at his

sentencing     hearing.         Ashley’s       contention    is   without   merit.

Although the district court informed Ashley of the requirement

that he make timely written objections to his presentence report

prior to his sentencing hearing, Fed. R. Crim. P. 32(f), Ashley

failed to do so and failed to show good cause for making the

untimely oral objections that he did make to the presentence

report at his sentencing hearing.               Therefore, the district court

did not err when it refused to permit Ashley to orally object,

for the first time at his sentencing hearing, to facts stated in

the presentence report.



                                        - 5 -
    For the reasons stated, we affirm the judgment below in

toto.      We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                  - 6 -